DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/22/21. However, the applicant’s amendment has not yet satisfactorily overcome the prior art rejection as set forth in the previous office action. Refer to the aforementioned amendment for details concerning applicant's rebuttal arguments and/or remarks. Therefore, the present claims are being finally rejected over the same grounds of rejection as presented hereinbelow and for the reasons of record: 
Claim Disposition
Claim 2 had been previously cancelled.
Claims 1 and 3-5 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Almadhoun et al 2014/0098458 in view of Mukherjee et al 2014/0050910, and further in view of: (a) Nanba et al 2014/0295068; and/or (b) Xingchi Ma et al, "Preparation method for carbon-encapsulated lithium ion battery cathode material LiFePO4/C" (ABSTRACT); and/or (c) Ding Linfei et al, "Preparation method of hydrothermal synthesis carbon coated lithium iron phosphate" (ABSTRACT).
As to claims 1 and 3:
Almadhoun et al discloses a method for manufacturing a graphene-oxide/graphene substrate component (Abstract; 0002; 0033-0035; EXAMPLE 1), in particular, Example 1 (0069-0073) shows the following manufacturing steps [examiner’s interpretation[Symbol font/0xAE]]: (i) forming a first mixture containing graphene oxide and solvents, and other active materials (0070[Symbol font/0xAE]: thus, the steps in this paragraph are taken to represent applicant’s forming step; note that given that the active material is not materially defined, it can be fairly asserted that any one of the other material is an active material for purposes of the solution); (ii) adding a reducing agent such as hydrazine to the first mixture containing the graphene oxide to form a second mixture yielding a hydrazine-reduced graphene oxide which becomes graphene (0071[Symbol font/0xAE]: thus, the steps in this paragraph are taken to represent applicant’s adding a reducing agent step as hydrazine is added); (iii) mixing a binder with the above-mentioned second mixture to form a third mixture (0072[Symbol font/0xAE]: thus, the step in this paragraph are taken to represent applicant’s mixing a binder step as in this instance the Hz-rGO powder was suspended in dimethylformamide (DMF) and ultrasonicated, then the P(VDF-TfFE-CFE) (i.e. binding agents) were added to the DMF suspension to form the third mixture, which mixture is then stirred at 80 °C followed by ultrasonication to evaporate the solvent in order to form a composite material). Examiner’s note: as to the specific preamble reciting “of an active material layer of a positive electrode of a lithium-ion secondary battery”, it is pointed out that the preamble refers to intended use. That is, the claim is directed to an electrode material per se, and thus, the foregoing preamble phrase is only a statement of ultimate intended utility. Further, notice that an electrode is merely an electrically conductive material, element or component per se, and that the present claims fail to concretely define the specific structure and material composition of the claimed electrode. This, it is deemed that the graphene-based composite material of Almadhoun et al is an electrically conductive material or a material capable of being electrically conductive. Thus, the teachings of Almadhoun et al are sufficient to satisfy applicant’s broadly claimed requirement. 
As to claim 2:
	Almadhoun et al discloses the use of hydrazine as a reducing agent (0071; Example 1).
As to claim 4:
Almadhoun et al teaches: iii) mixing a binder with the above-mentioned second mixture to form a third mixture (0072: thus, the step in this paragraph are taken to represent applicant’s mixing a binder step as in this instance the Hz-rGO powder was suspended in dimethylformamide (DMF) and ultrasonicated, then the P(VDF-TfFE-CFE) (i.e. binding agents) were added to the DMF suspension to form the third mixture, which mixture is then stirred at 80 °C followed by ultrasonication to evaporate the solvent in order to form a composite material). 
As to claim 5:
Almadhoun et al teaches graphene oxides having a length/dimension/thickness of less than 250 nm, preferably less than 100 nm, for example from 1-250 nm or 1-100 nm (0032); and graphene lateral particle dimension of less than 100 µm, for example 10-25 µm (0032). Thus, the length/dimension/thickness has been shown with sufficient specificity. 
Almadhoun et al disclose a method of forming a graphene oxide/graphene material according to the foregoing description. However, the preceding reference does not expressly disclose applying the composite mixture to a current collector.
As to claim 1:
Mukherjee et al disclose that it is known in the art to make an electrode for a lithium-ion battery comprising a current collector/substrate/holder (i.e. inherently present in commercially accepted standard electrodes), an electrochemically active material layer comprising an active material, an activated carbon (i.e. conductive additives), a binder(s), and a hydrazine/graphene based material (i.e. hydrazine-reduced graphene [including the reducing agent]) (0059; 0057; EXAMPLE 2; 0039; 0008-0012). 
In particular, EXAMPLES 1-2 show the process of producing a lithium-ion battery electrode  comprising the steps of mixing graphene oxide and a solvent (water) to form a graphene solution (first mixture) (EXAMPLE 1; 0055; 0008-0012); adding a reducing agent such as hydrazine to form graphene (EXAMPLE 2; 0056-0059), and forming a lithium-ion electrode mixture (0056) containing: a) activated carbon as an active material, b) the graphene oxide (of Example 1) which becomes a hydrazine-reduced graphene, and c) binders (see EXAMPLE 2; 0059) which mixture is applied to/deposited on a lithium foil (current collector) (0056; Example 2). Examiner’s interpretation: all in all, the teachings of Mukherjee et al readily envision the formation of a battery electrode encompassing the steps of forming a mixture comprising graphene oxide and a solvent, and adding a reducing agent such as hydrazine to form a second mixture, and then mixing a binder and an activated carbon as an active material, thereby forming another mixture, and then depositing such mixture in an electrode foil/current collector and removing (by heat) the solvent.
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to apply or deposit the composite mixture of Almadhoun et al to/on the current collector (foil) of Mukherjee et al because Mukherjee et al teach that it is commonplace to use or employ current collectors/foils to support electrode active materials so that mechanical stability and structural integrity of the electrode component is enhanced. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

	In addition, none of the preceding references expressly disclose the specific reducing agent (as recited in claim 1). 
As to claim 1:
In this respect:
Namba et al disclose that it is known in the art to make (i.e., a manufacturing method) an electrode for a storage battery wherein ascorbic acid is used as the reducing agent (0023; Abstract; Title).  
Xingchi et al disclose a preparation method for a lithium ion battery cathode material wherein ascorbic acid is used as the reducing agent (ABSTRACT).  
Ding et al disclose a preparation method of a lithium ion battery anode wherein ascorbic acid is used as the reducing agent (ABSTRACT).  
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to use the ascorbic acid of Namba et al, Xingchi et al and/or Ding et al as the reducing agent (instead of hydrazine) in the manufacturing method of Almadhoun et al as the prior art teaches that the use of ascorbic acid as a reducing agent in the method of manufacturing an electrode/electrode material assists in: (a) providing an electrode having high capacity per unit volume (Nanba et al); and/or (b) minimizing oxidation of the active material components in the synthesis process, thereby increasing the specific capacity of Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments filed 04/22/21 have been fully considered but they are not persuasive. 
Applicant continues to disagree with the examiner’s interpretation that “an active material is, indeed, a material which can provide certain activity or functionality such as mechanical, functional, electrical, thermal, electrochemical, operative activity/functionality”. In this respect, applicant further argues that “in this interpretation, all materials having some function can be claimed active material”. Applicant asserted that “An ‘active material’ as ordinarily and customarily used by a person of ordinary skill in the art of lithium-ion secondary batteries differs from the Examiner’s definition. Furthermore, as recited in the as-filed a material into and from which lithium ions can be inserted and extracted can be used for the active material particles 203…paragraph [0052]-[0054]”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hence, applicant’s argument is not reflective of the presently claimed invention. That is, applicant’s argument is not commensurate in scope with the claimed subject matter. If applicant desires to have such specific limitation/functionality considered for patentability, independent claim 1 must be amended to positively recite or include the same. Further, it is noted that the limitation “of the positive electrode of the lithium-ion secondary battery” is still insufficient to define patentability as it does not necessarily carries the meaning, definition and/or interpretation which applicant is currently arguing (i.e., “a material into and from which lithium ions can be inserted and extracted can be used for the active material particles 203”). In this respect, applicant is encouraged to amend independent claim 1 to positively include the limitation in question so as to clearly define or set forth the intended functionality of applicant’s active material. If not, applicant is also encouraged to more particularly define the specific active material composition or the specific constituents of the claimed active material so as to directly define or identify the electrochemical aspect or functionality of such active material within the lithium-ion secondary battery. Currently, it is imperative to note that applicant’s active material is materially undefined, and thus, it does not necessarily read on an electrochemically active material into and from which lithium ions can be inserted and extracted can be used for the active material particles as apparently argued by the applicant. 
Further, currently, since applicant’s manufacturing method is to manufacture “an active material layer”, it is increasingly unclear whether applicant’s “active material layer” is or is not an electrochemically active material itself subject to an electrochemical reaction inside the lithium-ion secondary battery. Note that an active material is, indeed, a material which can provide certain activity or functionality such as mechanical, functional, electrical, thermal, electrochemical, operative activity/functionality. Interestingly, applicant has admitted on the written record (see paragraph bridging pages 5-6 of the 04/24/20 amendment) that the “material” of Almadhoun is used in a capacitor because it has high dielectric permittivity and low dielectric losses. Ipso facto, Almadhoun’s material is an active material because it provides a degree of activity for obtaining high dielectric permittivity and low dielectric losses (Almadhoun: 0039) as admitted by the applicant. Thus, it is believed that active material of Almadhoun et al satisfies such level of unclaimed activity/functionality. Notice further that applicant’s method is not directed to the manufacturing of the lithium-ion secondary battery including the positive electrode comprising the electrochemically active material. Thus, the preamble recitation “of an active material layer of a positive electrode of a lithium-ion secondary battery” refers to intended use. That is, the claim is directed to a manufacturing method of an active material per se, and thus, the foregoing preamble phrase is only a statement of ultimate intended utility. Further, it bears noting that an active material is merely a material, element or component per se capable of exhibiting certain degree of active or functionality, and that the present claims fail to concretely define – in the body of the claim - whether the active material is an electrochemically active material being part of a positive electrode inserted in or incorporated into a lithium-ion secondary battery. Thus, it is deemed that the graphene-based composite material of Almadhoun et al is an active material capable of exhibiting any kind of mechanical, functional, electrical, thermal, electrochemical, operative activity/functionality. Thus, the teachings of Almadhoun et al are sufficient to satisfy applicant’s broadly claimed requirement. If applicant desires to have all those limitations considered for patentability, independent claim 1 must be amended to recite or include such limitation within the body of the claim itself. 
In response to applicant's argument that “Almadhoun is directed to materials used in a capacitor: ‘[t]he composite materials of the disclose have high dielectric permittivity and low dielectric losses and can be used to manufacture capacitor device”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note that a capacitor is, indeed, an electrochemical cell; and the “material” of Almadhoun is thus an active material because of its level of activity for obtaining high dielectric permittivity and low dielectric losses (Almadhoun: 0039) as admitted by the applicant (see paragraph bridging pages 5-6 of the 04/24/20 amendment). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., (i) “a positive electrode as in the instant claims conduct electrons e.g., through a current collector, to graphite to the active material” (see paragraph bridging pages 5-6 of the 04/24/20 amendment); (ii) “limiting the amount of isolation steps such as the evaporating step” (see paragraph bridging pages 6-7 of the 04/24/20 amendment); and (iii) “The specification (para.11) notes that an ‘object of one embodiment…is to simplify a manufacturing method…(applicant makes reference to paragraph 11 which states ‘graphene is reduced under mild conditions’)” (see paragraph bridging pages 6-7 of the 04/24/20 amendment)] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Consequently, applicant’s argument are not commensurate in scope with the presently claimed subject matter. If applicant desires to have all those limitations considered for patentability, the present claims must be amended to recite or include the same. With particular respect to “graphene being reduced”, nowhere in independent claim 1 can the examiner see or find that applicant’s graphene oxide is, indeed, positively reduced or being subject to any chemical treatment to that effect as apparently put forth by the applicant when discussing paragraph 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727